DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of group I and species where the device is cylindrical in the reply filed on December 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "said active ingredient" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claim recites “at least one active ingredient”. The lack of consistency in the language between the two claim makes it is unclear whether the further limitations of claim 5 apply to only one active ingredient or all that are present.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 5, the phrase "for example" which is also abbreviated I the claim as “e.g.,” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation cylindrical device comprising three cylinders inscribed one into the other, and the claim also recites “preferably with concentric bases” in reference to these cylinders which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature 
Claim 11 recites “at least one active ingredient are comprised which is released in a quantum manner”. It is not clear what constitutes a “quantum manner” of release. It is not a term of art concerning controlled release. The applicant has not detailed any structure that is attached to this variety of release when the term “quantum” is used in the disclosure. As a result, the functionality that is necessary and its corresponding scope of structures are unclear.  Therefore when the structural recitations of claim 11 are met, this functionality will also be deemed as met. Clarification is still required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goraltchouk et al. (Journal of Controlled Release 2006 110:400-407 – previously cited) in view of Kumta et al. (WO 2016/094510 – previously cited). 
Goraltchouk et al. teach an implantable device envisioned for nerve growth guidance composed of a concentric pair of degradable tubes that are separated by an annular space filled with an active ingredient (see abstract, page 401 first column first full paragraph, and figure 1; instant claims 1-2). Here the active ingredient it a biological material in the form of a protein and is more generally taught to be a drug whose local release is desired (see page 401 first column first full paragraph; instant claims 2 and 5). The contained active ingredient releases over several weeks (see figures 3 and 4; instant claim 11).  In addition, the final length of the device can be modified to a desired value (see page 402 first column first full paragraph).  The tubes are not detailed as being composed of magnesium. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a nerve guide configured like that of Goraltchouk et al. where the tubes are made of the magnesium alloy of Kumta et al. This modification would have been obvious because Kumta et al. explicitly teach their material for constructing nerve guides and as the simple substitution of one known element for another in order to yield a predictable outcome. The recitation “intraocular” is an intended use that does not delineate the claimed device from the structure of the modified device of Goraltchouk et al. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The device rendered obvious by Goraltchouk et al. in view of Kumta et al. could be employed for intraocular drug delivery and pathology treatment given the appropriate selection of a contained drug. Therefore claims 1-3, 5, and 10-11 are obvious over Goraltchouk et al. in view of Kumta et al.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Goraltchouk et al. in view of Kumta et al. as applied to claims 1-3, 5, and 10-11 above, and further in view of Mao et al. (Nanoscale 2013 5:9517-9522).
Goraltchouk et al. in view of Kumta et al. render obvious the limitation of instant claim 1. A magnesium alloy with the insntaly claimed composition is not detailed. 
Mao et al. teach a magnesium alloy termed JDBM with a formula Mg-2.5Nd-.2Zn-0.4Zr for implant applications (see abstract). The material offers superior control of degradation rates over other varieties of magnesium alloy as well as more uniform degradation (see figures 1-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the magnesium alloy of Mao et al. as the magnesium material in the device of Goraltchouk et al. in view of Kumta et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome and as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 4 is obvious over Goraltchouk et al. in view of Kumta et al. and Mao et al.

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goraltchouk et al. in view of Kumta et al. as applied to claims 1-3, 5, and 10-11 above, and further in view of Simpson et al. (US PGPub No. 20120221025) as evidenced by Wong et al. (US Patent No. 6,726,918).

Simpson et al. teach nerve guides composed of a degradable material (see abstract and paragraphs 54 and 95). Incorporated into the structure of the guide, Simpson et al. teach the addition of anti-inflammatory agents (see paragraph 67). Such compounds are also known to treat intraocular pathologies (see Wong et al. column 1 lines 14-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the nerve guide of Goraltchouk et al. in view of Kumta et al. where an anti-inflammatory agent is employed as the contained active ingredient. This modification would have been obvious in view of Simpson et al. which teach the incorporation of such compounds to be useful in nerve guides. These compounds are also known to be useful against ocular pathologies as evidenced by Wong et al., thus once again, the modified device of Goraltchouk et al. would be capable of fulfilling the intended use of the instant claims. Therefore claims 5 and 10-11 are obvious over Goraltchouk et al. in view of Kumta et al. and Simpson as evidenced by Wong et al.

Claims 1-3, 5-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aghion et al. (US PGPub No. 2009/008131) in view of Kaetsu et al. (US Patent No. 4,359,483), Patel et al. (US PGPub No. 2013/0189342) as evidenced by Wong et al. 

Kaetsu et al. teach a layered degradable implant for slow release of drug in intervals from the outside layer inward (see column 1 lines 45-49). A core is provided with a drug and followed by a drug free layer, then the layers continue to alternate until the desired number is achieved where at  four layers are envisioned (see column 2 lines 14-24).
Patel et al. teach a layered rod shaped drug delivery implant (see abstract and figures 1-4). The rod is open ended, revealing its layers and the layers exist as a core 
    PNG
    media_image1.png
    250
    529
    media_image1.png
    Greyscale
 (see figure 4). These layers are a set of concentric cylinders with concentric bases. The core can contain drug or be devoid of drug (see paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drug containing implant of Aghion et al. as a layered rod. This choice would have been obvious because they teach rods and a layered version was known to permit controlled release of the drug as detailed by both Patel et al. and Kaetsu et al.  More specifically, it would have been obvious to provide the Aghion et al. implant as alternating layers of drug free magnesium and drug in polymer carrier, as suggested by Kaetsu et al., as the application of the same technique to a similar product in order to yield the same improvement. Given that the core can be drug containing or not, according to Patel et al., and any number of sets of layers can be applied according to Kaetsu et al., the preparation of a drug containing cylindrical core followed by a magnesium alloy layer followed by a drug layer followed by a magnesium alloy layer followed by a drug layer followed by a magnesium layer would have been obvious. The result can also be described as three concentric magnesium alloy cylinders having concentric bases with the core and annulus of space between each pair filled with a drug in polymer composition of Aghion et al. (see instant claims 1 and 6). It additionally would have been obvious to select an anti-inflammatory agent for the drug of Aghion et al. as an envisioned variety that they teach (see instant claims 2 and 5). The recitation “intraocular” is an intended use that does not delineate the 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARALYNNE E HELM/           Examiner, Art Unit 1615